Citation Nr: 1046916	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  05-25 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
bilateral hearing loss prior to June 24, 2009.

2.  Entitlement to an initial disability rating in excess of 10 
percent for bilateral hearing loss as of June 24, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from November 1967 to 
December 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a December 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which, inter alia, granted service connection for bilateral 
hearing loss with a noncompensable disability rating effective 
May 16, 2003.  In an April 2010 rating decision, the RO increased 
the disability rating for bilateral hearing loss to 10 percent.  
Inasmuch as a higher evaluation is potentially available and as 
the rating was already in appellate status, the Board will 
consider entitlement to a higher initial rating for bilateral 
hearing loss for the entire appeal period.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

This matter was previously before the Board in March 2009, at 
which time it was remanded for further evidentiary development.  
The case has returned to the Board and is again ready for 
appellate action.

The Board notes that the Veteran had requested a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing) in his August 
2005 substantive appeal, but he subsequently withdrew the request 
in an August 2005 statement.  


FINDINGS OF FACT

1.  Prior to June 24, 2009, at the worst, the Veteran had Level 
III hearing loss in the right ear and Level III hearing loss in 
the left ear.

2.  Since June 24, 2009, at the worst, the Veteran has Level IV 
hearing loss in the right ear and Level III hearing loss in the 
left ear.



CONCLUSIONS OF LAW

1.  Prior to June 24, 2009, the criteria for an initial 
compensable disability rating for bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 
4.126, 4.130, Diagnostic Code 6100 (2010).

2.  Since June 24, 2009, the criteria for an initial disability 
rating in excess of 10 percent for bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 
4.126, 4.130, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of a VCAA letter from the RO to 
the Veteran dated in August 2003.  This letter effectively 
satisfied the notification requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not of 
record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the VA 
would seek to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Moreover, in a letter dated in March 2006, the RO further advised 
the Veteran that a disability rating and an effective date will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all 
required notice in this case, such that there is no error in 
content.

The Board notes that the claim at issue stems from an initial 
rating assignment.  In this regard, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that an appellant's filing of a 
notice of disagreement (NOD) regarding an initial disability 
rating or effective date, such as the case here, does not trigger 
additional 38 U.S.C.A. § 5103(a) notice requirements.  Indeed, 
the Court has determined that to hold that 38 U.S.C.A. § 5103(a) 
continues to apply after a disability rating or an effective date 
has been determined would essentially render 38 U.S.C.A. 
§§ 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court then clarified its holding in Dingess, indicating that 
the holding was limited to situations where service connection 
was granted and the disability rating and effective date were 
assigned prior to the November 9, 2000 enactment of the VCAA.  If 
this did not occur until after that date, as the case here, the 
Veteran is entitled to pre-decisional notice concerning all 
elements of his claim, including the downstream disability rating 
and effective date elements.  Moreover, if he did not receive 
this notice, for whatever reason, it is VA's obligation to 
explain why the lack of notice is not prejudicial - i.e., 
harmless - error.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

Finally, the Court most recently clarified in Goodwin v. Peake, 
22 Vet. App. 128, 137 (2008), that where a service connection 
claim has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream initial 
rating and effective date elements.  The Court added that its 
decision was consistent with its prior decisions in Dingess, 
Dunlap, and Sanders, supra.  In this regard, the Court emphasized 
its holding in Dingess that "once a decision awarding service 
connection, a disability rating, and an effective date has been 
made, section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has already 
been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, 
once an NOD has been filed, only the notice requirements for 
rating decisions and statements of the case described within 
38 U.S.C.A. §§ 5104 and 7105 control as to further communications 
with the appellant, including as to what "evidence [is] 
necessary to establish a more favorable decision with respect to 
downstream elements ...."  Id. 

In any event, the Veteran in this case does not contend, nor does 
the evidence show, that any notification deficiencies, either 
with respect to timing or content, have resulted in prejudice.  
As such, the Veteran has not established prejudicial error in the 
content of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 
S. Ct. 1696 (2009).  Nevertheless, the Board notes that the RO 
provided the Veteran with downstream Dingess and increased rating 
notices pertaining to the disability rating and effective date 
elements of his higher initial rating claim in March 2006, with 
subsequent readjudication of his claim in May 2010.  The Veteran 
also submitted several statements throughout the course of the 
appeal.  He also has been provided VA examinations in connection 
with his claim.  Thus, any presumption of prejudice has been 
rebutted.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and VA treatment 
records.  Private treatment records also have been associated 
with the claims file.  The Veteran and his representative also 
have submitted statements in support of his claim.  Further, the 
Veteran was provided with a VA examination in connection with his 
claim.  There is no indication that any additional evidence 
remains outstanding; therefore, the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to compliance with the instructions 
from its March 2009 remand.  Specifically, the RO was instructed 
to request from the Veteran any information regarding any VA and 
private treatment for the disability currently on appeal and 
obtain any such records.  The RO also was instructed to provide 
the Veteran with a VA examination of his bilateral hearing loss 
to determine the current nature and severity of the disability.  
The Board finds that the RO has complied with these instructions 
by sending a request to the Veteran for the release of private 
treatment records in April 2009, to which the Veteran did not 
respond.  The RO also complied with the March 2009 Board remand 
by scheduling for the Veteran a VA examination in June 2009; the 
June 2009 VA examination report substantially complies with the 
Board's March 2009 remand directives.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  The 
basis of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

Because the Veteran has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection, the Board is required to evaluate all the evidence of 
record reflecting the period of time between the effective date 
of the initial grant of service connection on May 16, 2003, until 
the present.  That is to say, the Board must consider whether 
there have been times since the effective date of his award when 
his disability has been more severe than at others.  If there 
have been, then the Board must "stage" his rating beyond what 
the RO has already done.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

Evaluations of bilateral hearing loss range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, as 
measured by a controlled speech discrimination test (Maryland 
CNC) and the average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 
4,000 Hertz.  The Rating Schedule establishes 11 auditory acuity 
levels designated from Level I, for essentially normal hearing 
acuity, through level XI, for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
the percent of speech discrimination (horizontal rows) and the 
puretone threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone average intersect.  38 C.F.R. 
§ 4.85(b).  The puretone threshold average is the sum of the 
puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, 
divided by 4.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for 
Hearing Impairment), the percentage evaluation is determined by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal rows represent the ear having the 
better hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point where 
the rows and column intersect.  38 C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).   

In this case, prior to June 24, 2009, the Veteran's service-
connected bilateral hearing loss was rated as noncompensable 
under Diagnostic Code 6100.  38 C.F.R. § 4.85.  As of June 24, 
2009, when a VA audiology examination report indicated worsening 
of the Veteran's bilateral hearing loss, the disability rating 
was increased to 10 percent under the same diagnostic code.  Id.      

With regard to the appeal period prior to June 24, 2009, a review 
of the evidence reveals a VA-authorized audiology examination by 
QTC dated in July 2000.  At the time of the July 2000 QTC 
audiology examination, puretone thresholds, in decibels, were as 
follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
25
35
35
50
55
LEFT
30
30
45
55
55

The average pure tone threshold was 43.75 in the right ear and 
46.25 in the left ear. Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 96 percent 
in the left ear.  

In this case, applying the results for the right ear from the 
July 2000 VA audiology examination to Table VI yields a Roman 
numeral value of I for the right ear and I for the left ear.  
Applying these values to Table VII, the Board finds that the 
Veteran's bilateral hearing loss would be evaluated as 
noncompensable (0 percent disabling), the same disability rating 
assigned for the disability for the time period prior to June 24, 
2009.  

In February 2002, the Veteran was provided a VA audiology 
consult, at which time audiogram results showed bilateral 
sensorineural hearing loss.

A May 2003 private audiogram examination indicated that the 
Veteran has bilateral hearing loss that is likely related to 
acoustic trauma in service.  See private treatment records from 
R. Heifets, M.D., dated in May 2003.

Another VA audiology examination was provided in September 2003.  
At the time of the September 2003 VA audiology examination, 
puretone thresholds, in decibels, were as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
25
35
45
65 
70
LEFT
30
30
60
70
70

The average pure tone threshold was 53.75 in the right ear and 
57.5 in the left ear. Speech audiometry revealed speech 
recognition ability of 90 percent in the right ear and 90 percent 
in the left ear.  

In this case, applying the results for the right ear from the 
September 2003 VA audiology examination to Table VI yields a 
Roman numeral value of II for the right ear and II for the left 
ear.  Applying these values to Table VII, the Board finds that 
the Veteran's bilateral hearing loss would be evaluated as 
noncompensable (0 percent disabling), the same disability rating 
assigned for the disability for the time period prior to June 24, 
2009.  

Another VA audiology examination was provided in May 2005.  At 
the time of the May 2005 VA audiology examination, puretone 
thresholds, in decibels, were as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
40
50
55
60
70
LEFT
40
50
60
70
75

The average pure tone threshold was 58.75 in the right ear and 
63.75 in the left ear. Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and 88 percent 
in the left ear.  

In this case, applying the results for the right ear from the May 
2005 VA audiology examination to Table VI yields a Roman numeral 
value of III for the right ear and III for the left ear.  
Applying these values to Table VII, the Board finds that the 
Veteran's bilateral hearing loss would be evaluated as 
noncompensable (0 percent disabling), the same disability rating 
assigned for the disability for the time period prior to June 24, 
2009.  

A July 2008 VA treatment record indicates that the Veteran's 
hearing aids were repaired.  However, VA treatment records from 
May 2005 until June 2009 are completely silent as to complaints 
of worsening symptoms of hearing loss.

Thus, the Board finds that a compensable evaluation for the 
Veteran's bilateral hearing loss for the appeal period prior to 
June 24, 2009, is not warranted.  
38 C.F.R. § 4.7.  

As of June 24, 2009, the evidence of record reflects another VA 
audiology examination on that date.  At the time of the June 24, 
2009, VA audiology examination, puretone thresholds, in decibels, 
were as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
25
30
55
70
 80
LEFT
30
30
55
85
90

The average pure tone threshold was 58.75 in the right ear and 65 
in the left ear. Speech audiometry revealed speech recognition 
ability of 82 percent in the right ear and 86 percent in the left 
ear.  

In this case, applying the results for the right ear from the 
June 2009 VA audiology examination to Table VI yields a Roman 
numeral value of IV for the right ear and III for the left ear.  
Applying these values to Table VII, the Board finds that the 
Veteran's bilateral hearing loss would be evaluated as 10 
percent, the same disability rating assigned for the disability 
for the time period as of June 24, 2009.

Since the June 2009 VA audiology examination, the evidence of 
record is completely silent as to complaints of, and treatment 
for, worsening symptoms of bilateral hearing loss.  Thus, while 
the Veteran, through his representative, argues that, given the 
degenerative nature of hearing loss, he should be provided 
another VA audiology examination to ascertain the current extent 
and severity of his bilateral hearing loss, the Board finds no 
reason for another remand given that the last VA examination was 
provided only one year ago and there is no indication that the 
Veteran's bilateral hearing loss has worsened since then.

Consequently, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the Veteran's 
bilateral hearing loss as of June 24, 2009.  38 C.F.R. § 4.3.  
Simply stated, the results do not provide a basis to grant a 
higher initial rating when considering hearing loss in both ears.  

Finally, the Board adds that the disability ratings assigned for 
the Veteran's bilateral hearing loss are effective within the 
time periods previously established by the RO.  Since there have 
been no occasions within the effective dates mentioned when the 
Veteran's disability has been more severe than 0 and 10 percent, 
there is no basis to further "stage" his ratings for his 
disability on appeal.  Fenderson, 12 Vet. App. at 125-26.

Further, although it is possible to assign an extra-schedular 
evaluation, the Board finds no reason to refer the case to the 
Compensation and Pension Service to consider whether it is 
warranted.  In this case, there is no evidence of any 
hospitalization associated with the disability in question.  In 
addition, the Board finds no evidence that the Veteran's 
disability markedly interferes with his ability to work above and 
beyond that contemplated by his separate schedular ratings.  See 
38 C.F.R. § 4.1 (indicating that generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability).  



ORDER

Prior to June 24, 2009, an initial compensable disability rating 
for bilateral hearing loss is denied.

As of June 24, 2009, an initial disability rating in excess of 10 
percent for bilateral hearing loss is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


